Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                   October 06, 2015

The Court of Appeals hereby passes the following order:

A16D0044. RUTH FALLS-MILLER et al. v. TWIGGS COUNTY.

      Ruth Falls-Miller and Howard Miller filed a complaint against Twiggs County
for wrongful suspension of driver’s license, false arrest, false imprisonment,
defamation, malicious prosecution, loss of enjoyment of life, and loss of consortium.
The trial court denied the filing under OCGA § 9-15-2 (d) after finding that the
proposed complaint showed a complete absence of any justiciable issue of law or fact.
The Millers then filed this application for discretionary appeal.
      Pretermitting whether the Millers actually filed their complaint under OCGA
§ 9-15-2 (d), an order denying filing under that Code section “shall be appealable in
the same manner as an order dismissing an action.” Moreover, no provision of
subsection (a) of OCGA § 5-6-35 is applicable to this case. The order, therefore, is
directly appealable, and the Millers’ application for appeal is hereby GRANTED
pursuant to OCGA § 5-6-35 (j). See In re Lawsuits of Carter, 235 Ga. App. 551 (510
SE2d 91) (1998). The Millers shall have ten days from the date of this order to file
a notice of appeal with the trial court. If they have already filed a notice of appeal
from the order at issue, they need not file a second notice. The clerk of the trial court
is DIRECTED to include a copy of this order in the record transmitted to the Court
of Appeals.
Court of Appeals of the State of Georgia
                                     10/06/2015
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.